 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF IOWA
CEDAR RAPIDS DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
No. 21-CV-00008

Vs

US FED GROUP, LLC, also known as
“United States Fed Group, LLC Treasury
Department,” also known as “US FED
Treasury Department,” also known as
“United States FED Group,” also known as
“US Fed Group,” also known as “United
States FED Group,” also known as “United
States FED Group Consortium Syndicate,”
also known as “US FED Group Business
Solutions,” TRADE-BACKED EQUITY
LLC, and ALEX ST. JAMES RAILEY
CISCO, also known as “Alex St. James,”
also known as “William Sir Knight Alex-St.

James,”
Defendants.

DECLARATION OF PAULA WICKHAM,
PRESIDENT OF THINK SAFE, INC.

I.
my position since 2004.

Ze

Iam the President and majority shareholder of Think Safe, Inc. and have served in

I have read the Declaration of Agent Kent G. Moore, appended to the United

States’ Complaint dated January 22, 2021, and confirm that it contains a true and accurate

account of the information that I provided to him about the fraudulent scheme engaged in by the

defendants joined in this action, as well as other individuals and entities not parties to this action.

This declaration provides additional information about how Think Safe was drawn into the

1249341711
fraudulent scheme by those other individuals and entities, and eventually defrauded of

$2,432,250 by the defendants.

32 Think Safe, Inc. is a manufacturer, developer, and leading integrator in the first

 

aid industry, and headquartered in Cedar Rapids, Iowa. Throughout the COVID-19 pandemic,
Think Safe has been a valuable and reliable supplier of personal protective equipment and other
vital medical materials to hospitals and other health care providers.

4. As demand for PPE exploded during the COVID-19 pandemic, and Think Safe’s
traditional suppliers proved unable to meet the substantial needs of its customers, it began
exploring new supplier relationships with the assistance of our longtime trusted broker, Carly
Jackson.

2; Through one of her own trusted contacts, Jackson was introduced to Rob Gietl
and Edward “Ted” DeFeudis, who told Jackson they had a business relationship with a seller
capable of delivering the verified 3M product she was seeking on behalf of Think Safe within the
critical time frame required by potential end-users.

6. Gietl and DeFeudis in turn connected Jackson and Think Safe with Varun Datta
and Saransh “Sam” Sharma. Datta and Sharma are members of Datta Holdings, LLC, which is
located in Boca Raton, Florida.

a On the afternoon of October 9, 2020, a conference call took place that included
myself and Michael Hild of Think Safe, Jackson, Gietl, DeFeudis, Datta, and Sharma. Sharma
said that Datta Holdings owned a large allocation of 3M product, that Datta Holdings had already
sold and delivered that product in prior transactions, and that Datta Holdings was capable of

delivering on a 1 million unit transaction with Think Safe within a 14-day time frame.

 

8. DeFeudis represented himself as the agent for Sharma and Datta Holdings—

124934171.1

 
 

which Sharma confirmed—and that the transaction would be facilitated through DeFeudis.

9. Sharma assured Think Safe that Datta Holdings owned verified 3M product, that
the 1 million unit transaction could be completed within a maximum of 7 to 10 days, and that he
would be able to provide verification and documentation of the allocation, including a paper trail
between him and Datta Holdings’ supplier (a company located in Washington, D.C. called US
Fed Group).

10. Over the course of the next several days, I negotiated with Datta and Sharma the
terms of an agreement for Think Safe to purchase 1 million 3M 1860 N95 Respirators from Datta
Holdings and arranged to wire the funds to purchase the respirators to a bank account located in

Clearwater, Florida.

11. | The resulting agreement and the events that followed are described in sufficient

detail in Agent Moore’s declaration.

I declare under penalty of perjury that the foregoing facts and circumstances are true and

correct to the best of my knowledge and belief.

Executed this S = day of February, 2021.

Paula Wickham
President
Think Safe, Inc.

Subscribed and sworn to by Paula Wickham on this 5 day of February, 2021.

 

Notary Public — State of Florida

. NIDA MOHAMMED
= MY COMMISSION # GG 138795

S EXPIRES: September 5, 2021
~’ _ Bonded Thru Notary Public Underwriters

 

1249341711
